Citation Nr: 0212621	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of bronchiectasis, currently assigned a 10 percent 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

Appellant had active service from December 1954 to October 
1958.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which, in 
part, confirmed a 10 percent evaluation for postoperative 
residuals of bronchiectasis (in effect as of 1961 and a 
protected rating under 38 C.F.R. § 3.951(b) (2002), since it 
has been in effect for more than 20 years).  In September 
2001, the Board remanded the case to the RO for additional 
evidentiary development.  

It should be added that the VA amended its regulations for 
rating respiratory system disabilities (including 
bronchiectasis), effective October 7, 1996.  See 61 Fed. Reg. 
46,720-731 (Sept. 4, 1996) (codified at 38 C.F.R. §§ 4.96-
4.97 (1996-2002)).  Said amended regulations are applicable, 
since appellant's claim was filed subsequent to October 7, 
1996.  

Parenthetically, an April 2002 rating decision granted 
service connection and assigned a noncompensable rating for a 
postoperative thoracotomy scar.  This appeal is limited to 
the respiratory disability increased rating issue.  


FINDINGS OF FACT

1.  The appellant's service-connected postoperative residuals 
of bronchiectasis are manifested primarily by pulmonary 
function test results showing forced expiratory volume per 
one second (FEV-1) of not less than 86 percent predicted 
value, FEV-1/forced vital capacity (FVC) of not less than 89 
percent, and diffusion capacity of the lungs for carbon 
monoxide (DLCO) of not less than 90 percent.

2.  Appellant experiences cough and acute exacerbations of 
upper respiratory symptoms requiring antibiotic medication 
approximately twice a year.  There is no clinical evidence of 
wheezes, rhonchi, dyspnea, or other significant respiratory 
symptoms that restrict activities of daily living.  
Incapacitating episodes of bronchiectasis infection, 
anorexia/weight loss, hemoptysis, or prolonged antibiotic 
usage has neither been alleged nor shown.  He does not 
generally utilize any inhalers, and no significant exercise 
capacity limitations due to cardiopulmonary impairment have 
been shown.  Episodes of acute respiratory failure, cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension have not been shown nor is oxygen therapy 
required.  


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 10 
percent, for appellant's service-connected postoperative 
residuals of bronchiectasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, Codes 6600, 6601, 
6844 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001), (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The Board finds 
that appellant and his representative were knowledgeable 
regarding the necessity of competent evidence showing that 
said service-connected disability had increased in severity.  
See, in particular, the April 2001 Statement of the Case and 
subsequent Supplemental Statements of the Case, which set out 
the applicable evidence, the applicable laws and regulations, 
and the reasons for denial of said claim.  Also, an October 
2001 letter was sent informing appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability.  

With respect to the pulmonary disability increased rating 
issue, a comprehensive medical history and detailed relevant 
clinical findings over the years are documented in the 
medical evidence.  There are recent private medical records 
and VA pulmonary examinations have been conducted, including 
in June 1999.  Pursuant to the Board's September 2001 remand, 
an additional VA pulmonary examination with appropriate 
tests/studies was conducted in February 2002.  Said clinical 
records and examinations are sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected pulmonary disability at issue and 
provide a clear picture of all relevant symptoms and 
findings.  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence that might prove to be material 
concerning said appellate issue.  See the Veterans Claims 
Assistance Act of 2000.  

Thus, it is concluded that appellant and his representative 
had sufficient notice of the type of information and evidence 
needed to support said claim.  It does not appear that there 
are any other relevant medical records that exist and should 
be obtained prior to deciding this case.  The Board concludes 
it may proceed as all evidence has been received without 
regard to specific notice as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the Board concludes that the 
duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000 to the 
extent it may apply, has been satisfied with respect to the 
issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected respiratory 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under the pertinent version of Diagnostic Code 6601, a 10 
percent rating may be assigned for bronchiectasis with 
intermittent productive cough and acute infection requiring a 
course of antibiotics at least twice a year.  A 30 percent 
evaluation requires incapacitating episodes of infection of 
two to four weeks total duration per year, or; daily 
productive cough with sputum that is at times purulent or 
blood-tinged and that requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  A 60 percent 
evaluation incapacitating episodes of infection of four to 
six weeks total duration per year, or; near constant findings 
of cough with purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and requiring antibiotic 
usage almost continuously.  A 100 percent evaluation requires 
incapacitating episodes of infection of at least six weeks 
total duration per year.  NOTE:  An incapacitating episode is 
one which requires bedrest and treatment by a physician.  
Bronchiectasis may also be rated according to pulmonary 
impairment as for chronic bronchitis (DC 6600).  

Under the pertinent version of Diagnostic Code 6600 or 6844, 
a 10 percent rating may be assigned for chronic bronchitis or 
post-surgical residuals, such as lobectomy, with FEV-1 of 71- 
to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) 56- to 65-percent predicted.  A 30 percent 
rating requires FEV-1 of 56- to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65- 
percent predicted.  A 60 percent rating requires FEV-1 of 40- 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40- to 55-percent predicted, or; a maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating requires FEV- 
1 less than 40-percent predicted value, or; FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40- percent 
predicted, or; a maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  

Appellant's service medical records reveal that he underwent 
a partial left lower lobe lobectomy and left upper lobe 
lingulectomy due to bronchiectasis from an infection.  
Postoperative complications included pneumothorax and a 
postoperative bronchopleural fistula.  On February 1962 VA 
examination, appellant complained of occasional cough.  He 
reportedly was a student and had not missed any classes.  
Clinically, there were increased breath sounds in the left 
lower chest.  A chest x-ray revealed clear lung fields, 
although with left costophrenic sulcus blunting due to 
pleural organization.  On January 1967 VA examination, 
appellant denied any chronic cough.  He reportedly was 
employed as an accountant.  Clinically, the lungs were 
unremarkable, except for decreased lower left lung field.  A 
chest x-ray revealed clear lung fields, although with 
thickened costophrenic sulcus pleura.

On June 1999 VA pulmonary examination, appellant denied any 
significant change in respiratory function since in-service 
surgery.  He denied dyspnea or chest pain and reportedly was 
able to walk miles.  Appellant stated that he had to use 
antibiotics two times over the last year for "bad colds."  
Clinically, he was able to walk approximately 200 feet in a 
hallway prior and subsequent to examination without distress 
and was not dyspneic throughout examination or with 
conversation.  Height was 5 feet seven and a half inches and 
weight was 153 pounds.  His lungs were clear to auscultation.  
His heart had regular rate and rhythm and there was no 
cyanosis or clubbing of the extremities.  Pulmonary function 
test results showed an FVC of 98 percent (pre-bronchodilator) 
and 101 percent (post-bronchodilator); an FEV1 of 86 percent 
(pre-bronchodilator) and 94 percent (post-bronchodilator); 
and an FEV1/FVC ratio of 89 percent (pre-bronchodilator) and 
93 percent (post-bronchodilator).  Diagnoses included:  Chest 
x-ray findings of mild cardiomegaly, left ventricular 
hypertrophy, with sclerotic aorta and adhesions; 
bronchiectasis, status post left lower lobe lobectomy; 
chronic obstructive lung disease and interstitial fibrosis; 
and electrocardiographic findings of sinus bradycardia and 
left ventricular hypertrophy, cannot rule out myocardial 
infarction.  

Private pharmacy records dated from 1995 to February 2001 
revealed antibiotic prescriptions in March, November, and 
December 1995; August 1996; April and November 1997; January, 
March, May, August, October, and November 1998; January, 
March, April, August, and September 1999; April, July, 
August, and September 2000; and February 2001.  It was not 
indicated therein what medical conditions the antibiotics 
were prescribed for.  Additionally, prescribed medications 
included those for cardiovascular disease.  

A March 2001 private physician's written statement ("Dr. 
A.E.K") reported that since November 1998, he had treated 
appellant for bronchitis with antibiotics eight times.  

In a written statement received in April 2001, a retired 
private physician reported that from 1970 to 1997, he had 
treated appellant for recurrent respiratory problems 
"usually necessitating antibiotics and related medications....  
[Appellant] continues to need treatment for his chronic lung 
disease, with frequent acute exaggerations, which are usually 
manifested by fever, chills, malaise, myalgia and productive 
cough with purulent sputums."  

A November 2001 written statement from "Dr. A.E.K" is 
essentially the same as the aforementioned March 2001 
statement, including reporting that bronchitis had been 
treated with antibiotics eight times during the past two and 
a half years.  

On more recent February 2002 VA pulmonary examination, 
appellant reportedly had retired from full-time work and was 
currently a part-time office worker.  Appellant stated that 
he experienced cough and upper respiratory symptoms 
approximately two times a year for the past 10 years that 
usually required antibiotic therapy.  He had been told that 
he had "a touch of asthma" and was prescribed an inhaler 
which he used for only three days because he did not believe 
that it helped.  He had never received oxygen therapy.  
Appellant's weight had been stable during his adult life and 
was currently 155 pounds.  He denied shortness of breath.  
Appellant reported having stairs at home and denied any 
restrictions of daily living activities.  He currently 
complained of cough productive of thick, whitish-yellow 
sputum, for which Tequin, Tussi, and Humibid had been 
prescribed.  He denied hemoptysis or anorexia.  Clinically, 
the lungs were clear to auscultation without wheezes, 
crackles, or rhonchi.  Respirations were described as easy 
and unlabored; chest movement was symmetrical; and there was 
no peripheral edema.  Pulmonary function test results showed 
an FVC of 95 percent (pre-bronchodilator) and 97 percent 
(post-bronchodilator); an FEV1 of 92 percent (pre-
bronchodilator) and 100 percent (post-bronchodilator); and an 
FEV1/FVC ratio of 94 percent (pre-bronchodilator).  DLCO was 
90 percent.  The examiner opined that the pulmonary function 
test results were essentially unchanged from those on a 1999 
study; and that appellant had a slight restrictive 
[pulmonary] disorder.  

On April 2002 VA examination for evaluation of scars, a 
history of coronary artery disease and cardiac arrhythmia was 
noted.  He reportedly had been an office worker for the past 
35 years and was still working part-time.  

It is the Board's opinion that an evaluation in excess of 10 
percent is not warranted, since on June 1999 and February 
2002 VA pulmonary examinations, appellant did not have any 
wheezes, rhonchi, dyspnea, or other significant respiratory 
symptoms; did not utilize any inhalers; had no significant 
exercise capacity limitations due to cardiopulmonary 
impairment; pulmonary function test results revealed FEV-1, 
FVC, and DLCO each greater than 86; FEV1/FVC was not less 
than 89; and episodes of acute respiratory failure, cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, anorexia/weight loss, dyspnea, or hemoptysis, 
have not been alleged or shown nor is oxygen therapy 
required.  Additionally, although appellant experiences 
coughs and acute exacerbations of upper respiratory symptoms, 
these reportedly require antibiotic medication approximately 
twice a year as was noted on recent VA examination.  
Incapacitating episodes of bronchiectasis infection or 
prolonged antibiotic usage have neither been alleged nor 
shown. 

Thus, this degree of pulmonary disability shown by the recent 
clinical evidence is consistent with the 10 percent rating 
criteria currently assigned under Diagnostic Codes 6600, 
6601, or 6844.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, the 10 percent 
evaluation currently in effect for the service-connected 
pulmonary disability more than adequately compensates 
appellant for any functional limitations resulting from that 
disability, for the aforestated reasons.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected pulmonary 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  It is 
reiterated that appellant's service-connected disability has 
not prevented him from 35 years of employment prior to 
retirement or continued part-time employment; and there is no 
indication that he has undergone any recent hospitalization 
for said disability.  Since the preponderance of the evidence 
is against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.


ORDER

An increased rating for service-connected postoperative 
residuals of bronchiectasis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

